 In the Matter of THE AMERICAN PRODUCTS COMPANYandUNITED CON-STRUCTION WORKERS, U.M. W. A.Case No.9-R-1735.-Decided June12, 1945Mr. C. J. Petzhold,of Cincinnati, Ohio, for the Company.Messrs. George E. RiceandHoward Amthauer,of Cincinnati, Ohio,for the Union.Mr Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon amended petion duly filed by United Construction Workers.U.M. W. A., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees of TheAmerican Products Company, Cincinnati, Ohio, herein called the Com-pany, the National Labor Relations Board provided for an appropriatehearing upon due notice before Herbert J. Nester, Trial Examiner. Saidhearing was held at Cincinnati, Ohio, on May 1, 1945. The Company andthe Union appeared at and participated in the hearing.' All parties wereafforded full opportunity to be heard, to examine and cross-examine wit-nesses, and to introduce evidence bearing on the issues. The Trial Exam-iner's rulings made at the hearing are free from prejudicial error and arehereby affirmed. All parties were afforded opportunity to file briefs withthe Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT -1.THE BUSINESS OF THE COMPANYThe American Products Company is a Delaware corporation engaged1 Although Congress of Industrial Organizations was served with Notice of Hearing, it did notappear.62 N.L.R B., No 51351 352DECISIONS OF NATIONAL.LABOR RELATIONS BOARDin the manufacture of foods, extracts, drugs, and chemicals at Cincinnati,OhioThe Company annually purchases raw materials valued in excessof $1,000,000, 75 percent of which is shipped to it from points outside theState of Ohio. During the same period the Company sells products valuedin excess of $2,000,000, over 75 percent of which is shipped to points out-side the State of Ohio.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.H. THE ORGANIZATION INVOLVEDUnited ConstructionWorkers, U. M. W. A.,is a labor organization ad-mitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn December 29, 1944, the Union requested the Company to recognizeemployees. The Company refused this request until such time as the Unionis certified by the Board.A statement of a Field Examiner of the Board, introduced into evidenceat the hearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.1V. THE APPROPRIATE UNITThe Union urges that all production and maintenance employees at thethree Cincinnati, Ohio, plants of the Company, including printing depart-ment employees, truck drivers, warehouse employees, general floormen,gang leaders,' and watchmen and janitors, but excluding office clericalemployees, timekeepers, laboratory employees, mailing and advertisingdepartment employees, part-time employees, control clerks, and supervisoryemployees, constitute an appropriate unit.The only controversy withrespect to the unit concerns the watchmen and janitors and part-time em-ployees.The Company would exclude the former from the unit and includethe latter in the unit.The Company employs five persons classified as watchmen and janitors.Thev are neither uniformed, armed, militarized, nor deputized. Their chiefduties consist of firing boilers and patrolling the premises of the Company.Itappears that they spend a greater portion of their time performing main-2 The Field Examines reported that the Union piesented 247 mensberslup application ccuds Thescai e approximately430 employees in the appropriate unit3The recordindicatesthat neitherthe genesalfootmen nor the gang leaders as e Super visor yemployees within the meaningof the Board's definition of that term. TFIE,AMERICAN PRODUCTSCOMPANY353tenance work.We shall include the watchmen and janitors in the unit.The Company employs About 40 part-time employees who work 8 hourseach Sunday cleaning the production machinery. The record indicates thatthey have full-time employment elsewhere. The regular employees do notwork on Sundays. The type of work performed by the part-time employeesisdifferent from that performed by the regular employees, and it appearsthat the 2 groups have few interest in common. The Union has not soughtto organize the part-time employees. Inasmuch as part-time employeeswork only 1 day per week under conditions dissimilar to,those of the reg-ular employees and have not been organized, we shall exclude the part-time employees from the unit.We find that all production and maintenance employees at the threeplants of the Company at Cincinnati, Ohio, including printing departmentemployees, watchmen and janitors, truck drivers, warehouse employees,general floormen, and gang leaders, but excluding office clerical employees,timekeepers, laboratory employees,mailing and advertising departmentemployees, part-time employees, control clerks, and all supervisory em-ployees with authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommend suchaction, constitute a single unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by means of an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 3,.as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The American Prod-uctsCompany, Cincinnati, Ohio, an election by secret ballot shall beconducted as early as possible but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of the Re-gionalDirector for the Ninth Region, acting in this matter as agent fortheNational Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among the employees in the unitfound appropriate in Section IV, above, who were employed during the 354DECISIONSOF NATIONALLABOR RELATIONS BOARDpay-roll period immediatelypreceding the date of this Direction,includingemployeeswho did notwork during said pay-roll period becausethey wereillor on vacation or temporarily laid off,and including employees in thearmed forcesof the UnitedStates who present themselves in person at thepolls, but excludingany whohave since quit or been dischargedfor causeand havenot been rehired or reinstated prior to the date of the election,to determinewhether or not theydesire to be representedby United Con-structionWorkers, U. M. W. A., for thepurposes of collective bargaining